internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-122153-98 date date legend x a b c living_trust family_trust date date date date date date plr-122153-98 date date dear this letter responds to your letter dated date written on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts x was incorporated on date and elected to be an s_corporation effective date a and b were shareholders of x on date b established living_trust on date for estate_planning purposes it is represented that living_trust was a grantor_trust under subpart e part subchapter_j and a permissible s_corporation shareholder under sec_1361 on date b transferred all of his stock in x to the living_trust b died on date and the entire corpus of living_trust was included in the gross_estate of b living_trust continued to own x's stock on date the day after the expiration of the two-year period described in sec_1361 in late date it was discovered that x's s_corporation_election may have terminated on date because the living_trust was an ineligible shareholder subsequently on date the shares of x's stock owned by living_trust were transferred to the family_trust it is represented that the family_trust is a permitted shareholder under sec_1361 c the current income_beneficiary of the family_trust filed a qualified_subchapter_s_trust election for the family_trust on date x represents that the termination was inadvertent and that x and its shareholders were unaware that the living_trust was an ineligible shareholder beginning date x represents that it did not intend to terminate its s_corporation_election x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that one of the requirements for a domestic_corporation to be a small_business_corporation is that the corporation does not have as a shareholder a person other than an estate or a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a plr-122153-98 citizen or resident_of_the_united_states may be a shareholder under sec_1361 sec_1361 as in effect on date provides that a_trust described in sec_1361 immediately before the death of the deemed owner and which continues in existence after the deemed owner’s death may be a shareholder under sec_1361 but only for the 60-day period beginning on the day of the deemed owner’s death if a_trust is described in the preceding sentence and if the entire corpus of the trust is includible in the gross_estate of the deemed owner the preceding sentence shall be applied by substituting two-year period for 60-day period sec_1362 provides that an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a if an election under sec_1362 by any corporation was terminated under sec_1362 b the secretary determines that the termination was inadvertent c no later that a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and d the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period plr-122153-98 the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions x’s s_corporation_election terminated on date when living_trust continued to own x’s stock based solely on the facts submitted and representations made we conclude that the termination of x's subchapter_s_election on date was inadvertent within the meaning of sec_1362 under sec_1362 x will be treated as continuing to be an s_corporation during the period from date to date and thereafter provided that x's s_corporation_election is valid and is not otherwise terminated under sec_1362 during the period from date to date living_trust will be treated as a shareholder of x therefore living_trust in determining its federal_income_tax liability for that period must include its pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x or any of its shareholders fail to comply with the requirements described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes or whether the family_trust is a qualified_subchapter_s_trust under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-122153-98 pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to x sincerely yours donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
